Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application repeats a substantial portion of prior Application No. 15/948,158, filed April 9, 2018, and prior Application No. 15/074,092, filed March 18, 2016 and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 2, 2020 and August 30, 2021 were filed prior to the mailing date of the present first Official action on the merits.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Reasons for Allowance
Claims 5-23 have been found allowable over the prior art of record cited herein.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claims 5 and 14 with particular attention to “at least about 75% of the second fraction of monocrystalline diamond grains have a sphericity of greater than about 0.8”.
United States Pre-Grant Patent Application Publication No. 2007/0181348 A1 to Lancaster et al. (hereinafter “Lancaster”) teaches a polycrystalline diamond body (See Abstract), comprising a plurality of diamond grains that are bonded to one another through diamond particle-to-diamond particle bonds (pars. [0014], [0023] of Lancaster), wherein: the diamond grains comprise a first fraction and a second fraction (pars. [0014], [0052-53] of Lancaster); the first fraction has a first median particle distribution D50 (par. [0052]; See Table of Lancaster); the second fraction has a second median particle distribution D50 (par. [0052]; See Table of Lancaster), the second fraction of diamond grains comprising 65% to 80% by weight of the diamond grains in the diamond body (par. [0052] of Lancaster); and the second median particle distribution D50 is at least about 7 times the first median particle distribution D50 (par. [0052] of Lancaster).
United States Patent No. 8,652,226 B2 to Dumm et al. (hereinafter “Dumm”) teaches an abrasive particle having an irregular surface (See Abstract of Dumm). In at least one embodiment, Dumm teaches the modified monocrystalline diamond particles have very rough, irregular surfaces and include significantly more spikes and pits than conventional particles such that the pits and spikes help secure the particle within a fixed bond system (col. 6, ll. 19-21, 24-26, 32-34 and 39-41; col. 8, ll. 44-45, 50-52; FIGS. 9A-9D, 10A-10D and 11A-11D of Dumm). According to Dumm, it is thought that the increase in the number of cutting points, or teeth, is responsible for the improved performance of the modified diamond particles (col. 11, ll. 43-45 of Dumm). While Dumm teaches the modified diamond particles also exhibit sphericity readings of 
United States Patent No. 8,182,562 B2 to Dumm, and assigned to the assignee of the present application, teaches slurries containing abrasive grains having a unique morphology (See Abstract of Dumm). While Dumm teaches the modified diamond particles also exhibit sphericity readings of less than about 0.70 and exemplary sphericity values of 0.47, 0.46 and 0.34 (col. 9, ll. 8-11; See Table of FIG. 2 of Dumm), Dumm teaches the monocrystalline diamond particles exhibit and possess a sphericity of 0.64 and 0.60 (See Table of FIG. 2 of Dumm).
United States Patent No. 10,017,390 B2 to Johnson et al. (hereinafter “Johnson”) teaches a method of making a diamond body, the method comprising: forming a diamond feedstock including at least first fraction of modified diamond particles and a second fraction of diamond particles; forming an assembly, wherein the assembly includes a layer of the diamond feedstock arranged in a refractory container; and processing the assembly at elevated temperature and elevated pressure sufficient to sinter the diamond feedstock into the diamond body, the diamond body having a microstructure including second fraction diamond particles dispersed in a continuous matrix including first fraction modified diamond particles and a binder phase, wherein, in the diamond feedstock, modified diamond particles in the first fraction have a D50 value of particle sizes of about 0.1 μm to about 3.0 μm and diamond particles in the second fraction have a D50 value of particle sizes of about 10.0 μm to about 40.0 μm, wherein the 
United States Patent No. 10,618,814 B2 to Johnson et al. (hereinafter “Johnson”) teaches a polycrystalline diamond body, comprising a plurality of diamond grains that are bonded to one another through diamond particle-to-diamond particle bonds, wherein: the diamond grains comprise a first fraction and a second fraction; the first fraction has a first median particle distribution D50; the second fraction has a second median particle distribution D50; the second fraction of diamond grains comprises at least about 60 vol. % of the diamond grains in the diamond body; the first median particle distribution D50 is less than the second median particle 
There is no obvious reason to modify the teachings of Lancaster using either Dumm reference and teach “at least about 75% of the second fraction of monocrystalline diamond grains have a sphericity of greater than about 0.8” of independent claims 5 and 14.
Due to the differences between the claims of both Johnson references and independent claims 5 and 14 of the present application, claims 5-23 of the present application are not subject to obviousness double patenting rules.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731